AD SYSTEMS COMMUNICATIONS, INC. (FKA NANOASIA LTD.) UNAUDITED CONDENSED COMBINED PRO FORMA BALANCE SHEET Nanoasia Ltd. Ad Systems Communications, Inc. Combined Pro Forma Adjusted ProForma November 30, 2009 November 30, 2009 Totals Adjustments AJE Totals ASSETS Current Assets: Cash $ Accounts Receivable - - Total Current Assets Property and Equipment - TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts Payable and Accrued Expenses $ Related Party Payable Other Current Liabilities - Total Current Liabilities Long-Term Liabilities: Notes Payable - Capital Leases - Total Long-Term Payables - Total Liabilities Stockholders' Equity: Preferred Stock - Common Stock - 2 3 Additional paid-in Capital - 1 2 3 Accumulated Deficit 1 Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 1 To eliminate accumulated deficit of Nanoasia, Ltd to reflect reverse merger. 2 To record cancelation of 6,400,000 shares of common stock. 3 To record issuance of 4,000,000 shares of common stock to acquire 100% of the common shares of Ad Systems Communications, Inc. AD SYSTEMS COMMUNICATIONS, INC. (FKA NANOASIA LTD.) UNAUDITED CONDENSED COMBINED PRO FORMA STATEMENT OF OPERATIONS Nanoasia Ltd. Ad Systems Communications, Inc. Pro-Forma For the Three Months Ended November 30, 2009 For the Eleven Months Ended November 30, 2009 Combined Totals Pro Forma Adjustments AJE Adjusted Combined Totals REVENUES
